Appeal by defendant, as limited by his brief, from a sentence of the County Court, Nassau County, imposed May 11, 1973, upon his conviction of criminally selling a dangerous drug in the fourth degree, on a plea of guilty, the sentence being an indeterminate prison term not to exceed three years. The notice of appeal is hereby amended to show that the judgment convicted defendant of criminally selling a dangerous drug in the fourth degree and not of attempted criminally selling a dangerous drug in the third degree, as set forth in the notice of appeal. Sentence affirmed. No opinion. Hopkins, Acting P. J., Cohalan, Christ, Brennan and Munder, JJ., concur.